United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3470
                                  ___________

United States of America,             *
                                      *
             Appellee,                *
                                      * Appeal from the United States
      v.                              * District Court for the
                                      * District of Nebraska.
Jose Otero Figueroa, also known as    *
Robert Figueroa, also known as        *   [UNPUBLISHED]
Marcos Alvarado Mendoza, also         *
known as Pelonches, also known as     *
Pelon, also known as Adam Morales, *
                                      *
             Appellant.               *
                                 ___________

                         Submitted: April 7, 2003
                             Filed: September 12, 2003
                                  ___________

Before MELLOY, FAGG, and SMITH, Circuit Judges.
                           ___________

PER CURIAM.

      Jose Otero Figueroa challenges the sentence the district court1 imposed after
he pleaded guilty to conspiracy to distribute methamphetamine, in violation of 21
U.S.C. §§ 841(a)(1) and 846. At sentencing, over Figueroa’s objection, the district


      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
court increased his offense level by 2 levels under U.S.S.G. § 2D1.1(b)(1) for
possessing a firearm during the conspiracy, and sentenced him to 292 months
imprisonment and 5 years supervised release. On appeal, Figueroa challenges the 2-
level enhancement.

       After carefully reviewing the evidence presented by the government at
sentencing, we conclude the district court did not clearly err in finding the
government had shown by a preponderance of the evidence that Figueroa possessed
a firearm during the charged conspiracy and that the it was not clearly improbable the
firearm was connected to the conspiracy. See United States v. Harris, 310 F.3d 1105,
1112 (8th Cir. 2002) (standard of review), cert. denied, 123 S. Ct. 2121 (2003).
Accordingly, we affirm.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-